Exhibit 10.1
AGENCY AGREEMENT
 
This Agency Agreement (the "Agreement") is made as of this 15th day of January,
2009 by and between Great American Group WF, LLC, Hudson Capital Partners, LLC,
SB Capital Group, LLC, and Tiger Capital Group, LLC (collectively, the "Agent")
and Circuit City Stores, Inc., a Virginia corporation ("CCI"), Circuit City
Stores West Coast, Inc., a California corporation, and CCI's other direct and
indirect subsidiaries (collectively, "Merchant") that are debtors in possession
in chapter 11 bankruptcy cases jointly administered under Case No. 08-35653
(KRH) (E.D. Va.) (collectively, the "Chapter 11 Cases") and with a principal
place of business at 9950 Mayland Drive, Richmond, Virginia 23233.
 
RECITALS
 
WHEREAS, Merchant desires that Agent act as Merchant’s exclusive agent for the
purpose of conducting a sale (the "Sale") of all of the Merchandise (as
hereinafter defined) located in 567 retail store locations ("Stores") and
distribution centers set forth on Exhibit 1 (each a "Closing Location,"
and  collectively the “Closing Locations”).
 
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Agent and Merchant hereby agree as
follows:
 
Section 1. Defined Terms.  The terms set forth below are defined in the Sections
referenced of this Agreement:
 
Defined Term
Section Reference
Additional Stores
Section 21
Agency Account
Section 7.2(a)
Agency Documents
Section 12.1(b)
Agent
Preamble
Agent Claim
Section 13.5
Agent Letter of Credit
Section 3.3(b)
Agent’s Fee
Section 3.2
Agent Indemnified Parties
Section 14.1
Agreement
Preamble
Approval Order
Section 2.1
Benefits Cap
Section 4.1(b)
Central Service Expenses
Section 4.1
Chapter 11 Cases
Preamble
Closing Locations
Recitals
Cost File
Section 5.3(a)
Cost Value
Section 5.3(a)
Defective Merchandise
Section 5.1(b)
Designated Merchant Accounts
Section 7.2(b)
Discount
Section 5.3
Display Merchandise
Section 5.1
Estimated Guarantee Amount
Section 3.3(a)
Events of Default
Section 15
Excluded Defective Merchandise
Section 5.1
Excluded Goods
Section 5.1
Expenses
Section 4.1
FF&E
Section 5.1(b)
Final Reconciliation
Section 3.5(b)
Gross Rings
Section 3.4
Guaranteed Amount
Section 3.1(a)
Guaranty Percentage
Section 3.1(a)
Layaway Inventory
Section 9.3(c)
Lender Agent
Bank of America, N.A., in its capacity as agent under Merchant's existing credit
facility
Merchandise
Section 5.1(a)
Merchant
Preamble
Merchant Consignment Goods
Section 5.2(a)
Occupancy Expenses
Section 4.1
Payment Date
Section 3.3(c)
Permitted Installation Services
Pricing Adjustment
Section 8.2
Section 5.3(b)
Proceeds
Section 7.1
Retail Price
Section 5.3
Recovery Amount
Section 3.1(b)
Refund
Section 9.8
Remaining Merchandise
Section 3.2
Reserve Inventory
Section 9.2(c)
Reserve & Layaway Inventory
Section 9.2(c)
Retained Employee
Section 10.1
Retainer
Section 3.3(b)
Retention Bonus
Section 10.4
Sale
Recitals
Sale Commencement Date
Section 6.1
Sale Guidelines
Section 9.1
Sale Term
Section 6.1
Sale Termination Date
Section 6.1
Sales Taxes
Section 9.4
Supplies
Section 9.5
Vacation Benefits
Section 4.1
WARN Act
Weekly Sale Reconciliation
Section 10.1
Section 3.5(a)

 
Section 2. Appointment of Agent.
 
2.1           Appointment of Agent.  Merchant hereby irrevocably appoints Agent,
and Agent hereby agrees to serve as Merchant’s exclusive agent for the limited
purpose of conducting the Sale and, to the extent designated by Merchant,
disposing of Merchant’s owned FF&E, in accordance with the terms and conditions
of this Agreement.
 
 2.2           Bankruptcy Court Approval.  Merchant’s and Agent’s obligations
hereunder are subject to approval of the Bankruptcy Court and shall be of no
force and effect in the event that it is not so approved.  As soon as
practicable after Merchant’s execution of this Agreement, Merchant shall apply
to the Bankruptcy Court for an order approving this Agreement in its entirety in
form and substance provided by Agent, which order shall be reasonably
satisfactory to Merchant (the “Approval Order”).  
 
Section 3. Guaranteed Amount and Other Payments.
 
3.1 Payments to Merchant.
 
(a) As a guaranty of Agent’s performance hereunder, Agent guarantees to Merchant
that the Proceeds of the Sale shall equal or exceed seventy and one half percent
(70.5%) (the “Guaranty Percentage”) of the aggregate Cost Value of the
Merchandise included in the Sale (the “Guaranteed Amount”) plus an amount
sufficient to pay all Expenses.
 
(b) To the extent that Proceeds exceed the sum of (x) the Guaranteed Amount, (y)
Expenses of the Sale, and (z) one percent (1.0%) of the aggregate Cost Value of
the Merchandise (the “Agent’s Fee”) (the sum of (x), (y) and (z), the “Initial
Sharing Threshold”), then Proceeds of the Sale above the Initial Sharing
Threshold shall be shared seventy percent (70%) to Merchant and thirty percent
(30%) to Agent until Agent has received an aggregate amount (including the
Agent’s Fee and its 30% sharing) equal to three percent (3%) of the aggregate
Cost Value of the Merchandise (the “Additional Sharing Threshold” and
collectively with the “Initial Sharing Threshold”, the “Sharing Thresholds”),
and then all remaining Proceeds of the Sale above the Additional Sharing
Threshold shall be shared ninety percent (90%) to Merchant and ten percent (10%)
to Agent.  All amounts, if any, to be received by the Merchant from Proceeds in
excess of the Sharing Thresholds shall be referred to as the “Recovery
Amount.”  The Agent shall pay to the Merchant the Guaranteed Amount, the
Recovery Amount, if any, in the manner and at the times specified in Section 3.3
below.  The Guaranteed Amount and the Recovery Amount will be calculated based
upon the aggregate Cost Value of the Merchandise as determined by the amount of
Gross Rings, as adjusted for shrinkage per this Agreement.
 
3.2 Payments to Agent.
 
(a) The Agent shall receive as its compensation for services rendered to the
Merchant, the Agent’s Fee, plus all remaining Proceeds of the Sale after payment
of the Guaranteed Amount, Expenses of the Sale, the Recovery Amount, if any, and
all other amounts payable to the Merchant from Proceeds hereunder.
 
(b) Subject to Merchant’s rights with respect to the Recovery Amount, all
Merchandise remaining, if any, at the Sale Termination Date (the “Remaining
Merchandise”) shall become the property of Agent, free and clear of all liens,
claims and encumbrances, provided, however, that Agent shall use its best
efforts to sell all of the Merchandise during the Sale.  Any proceeds received
from the sale of any Remaining Merchandise shall be deemed Proceeds under this
Agreement.
 
3.3 Time of Payments.
 
(a) During each week’s reconciliation as provided for in section 3.5 during the
Sale Term, all Proceeds of the Sale shall be deposited into the Designated
Merchant Accounts.  Proceeds shall be disbursed, on a weekly basis, as follows:
(i) first, to Merchant, to reimburse Merchant for Expenses paid by Merchant
during the previous week, (ii) second, to Agent, to reimburse Agent for Expenses
paid by Agent during the previous week, (iii) third, to Merchant, until the
Guaranteed Amount is paid in full, (iv) fourth, to Agent, until the Agent’s Fee
is paid in full, (v) fifth, to Merchant, in payment of the Recovery Amount, and
(vi) sixth, to Agent, the remainder.  All amounts shall be deposited in
Designated Merchant Accounts or such other accounts as designated by Lender
Agent.
 
(b) No later than two (2) business days after entry of the Approval Order (the
“Payment Date”), and to secure payment of the unpaid portion of the Guaranteed
Amount and Expenses from Agent to Merchant hereunder, Agent shall deliver to
Merchant an irrevocable standby letter of credit, naming Lender Agent as
beneficiary, substantially in the form of Exhibit 3.3(b) attached hereto, in the
original face amount equal to the $100 million (the “Agent Letter of
Credit”).  Agent shall use its best efforts to cause the Agent Letter of Credit
to be delivered no later than the Payment Date.  In the event that Agent shall
fail to pay to Merchant, any amount required to be paid hereunder, Lender Agent
shall be entitled to draw on the Agent Letter of Credit to fund such amount
following five (5) days’ written notice to Agent of the Merchant's intention to
do so.  The Agent Letter of Credit shall expire no less than sixty days after
Sale Termination; provided however; Merchant and Agent agree that after payment
of the unpaid portion of the Guaranteed Amount pursuant to Section 3.3(a) the
face amount of the Agent Letter of Credit shall be reduced in an amount(s) to be
agreed upon by Merchant and Agent, but in any event not less than the sum of any
and all amounts then due or to be due and payable from Agent under this
Agreement.  Unless the parties shall have mutually agreed that they have
completed the Final Reconciliation under this Agreement, then, at least thirty
(30) days prior to the initial or any subsequent expiry date, Merchant shall
receive an amendment to the Agent Letter of Credit solely extending (or further
extending, as the case may be) the expiry date by at least sixty (60) days.  If
Merchant does not receive such amendment to the Agent Letter of Credit no later
than thirty (30) days before the expiry date, then all amounts hereunder shall
become immediately due and payable and Lender Agent shall be permitted to draw
under the Agent Letter of Credit and Merchant shall hold the amount drawn under
the Agent Letter of Credit as security for amounts that may become due and
payable to Merchant hereunder.
 
(c) Merchant agrees that if at any time during the Sale Term Merchant holds any
amounts due to Agent as Proceeds hereunder, Agent may, in its discretion, after
5 business days notice to Merchant and Lender Agent, offset such Proceeds being
held by Merchant against any amounts due and owing to Merchant pursuant to this
Section 3.3 or otherwise under this Agreement.  In addition, Merchant and Agent
further agree that if at any time during the Sale Term, Agent holds any amounts
due to Merchant under this Agreement, Agent may, in its discretion, after 5
business days notice to Merchant and Lender Agent, offset such amounts being
held by it against any amounts due and owing by, or required to be paid by,
Merchant hereunder.
 
3.4 Gross Rings.  During the Sale Term, Agent and Merchant shall keep a strict
count of register receipts and reports to determine the actual Cost Value of the
Merchandise sold by SKU.  All such records and reports shall be made available
to Agent and Merchant during regular business hours upon reasonable
notice.  Agent shall pay that portion of the Guaranteed Amount calculated on the
Gross Rings basis, to account for shrinkage, on the basis of 102% of the
aggregate Cost Value of Merchandise sold during the Sale Term.
 
3.5 Reconciliation
 
(a) On each Thursday during the Sale Term, commencing on the second Thursday
after the Sale Commencement Date, Agent and Merchant shall cooperate to jointly
prepare a reconciliation of the weekly Proceeds of the Sale, Expenses and any
other Sale related items that either party may reasonably request (the “Weekly
Sale Reconciliation”).
 
(b) Within thirty (30) days after the Sale Termination Date, Agent and Merchant
shall jointly prepare a final reconciliation of the Sale, including, without
limitation, a summary of Proceeds, Expenses, and any other accounting required
hereunder (the “Final Reconciliation”) and deliver the same to each
other.  Within five (5) days of completion of the Final Reconciliation, Agent
shall pay to Merchant, or Merchant shall pay to Agent, as the case may be, any
and all amounts due the other pursuant to the Final Reconciliation.  During the
Sale Term, and until all of Agent’s obligations under this Agreement have been
satisfied, Merchant and Agent shall have reasonable access to Merchant’s and
Agent’s records with respect to Proceeds and Expenses to review and audit such
records.
 
(c) In the event that there is a dispute with respect to the Final
Reconciliation, such dispute shall be promptly (and in no event later than the
third business day following the request by either Merchant or Agent) submitted
to the Bankruptcy Court for a determination.  Merchant and Agent hereby agree to
submit to the jurisdiction of the Bankruptcy Court for such determination.
 
Section 4. Sale Expenses.
 
4.1 Expenses.  Agent shall unconditionally be responsible for all Expenses
incurred in conducting the Sale.  As used herein, “Expenses” shall mean
Store-level operating expenses of the Sale which arise during the Sale Term
(except in the case of (c), (d) and (m) below, which may arise prior to the Sale
Commencement Date) at the Closing Locations limited to the following:
 
(a)  
all payroll (including SPIFS) for Retained Employees for actual days/hours
worked in the conduct of the Sale and third party payroll processing fees;

 
(b)  
amounts payable including FICA, unemployment taxes, worker’s compensation,
healthcare insurance benefits, and paid time-off benefits that accrue during the
Sale for Retained Employees  in an amount not to exceed 19.8% of base payroll
for each Retained Employee (the “Benefits Cap”);

 
(c)  
on-site supervision of the Stores, including base fees and bonuses of Agent’s
field personnel, actual costs of temporary employees retained by Agent through
third-party agencies during the Sale Term, travel to and from the Stores and
incidental out-of-pocket and commercially reasonable travel expenses relating
thereto (including reasonable and documented corporate travel to monitor and
manage the Sale)

 
(d)  
advertising and signage expenses (at Merchant’s contract rates, if available);

 
(e)  
local, leased line, satellite broadband connections and long distance telephone
(including network connection charges such as T-1 lines) expenses incurred in
the conduct of the Sale and not reflected in 4.1(l);

 
(f)  
credit card, Telecheck and bank card fees, chargebacks, discounts, bad debt
expense, check guarantee fees and any other bank charges relating to store
operations;

 
(g)  
costs of all security services, including, without limitation, security systems,
courier and guard service, building alarm service, alarm services maintenance
and armored car expenses;

 
(h)  
store cash theft and other store cash shortfalls in the registers;

 
(i)  
a pro-rata portion of Merchant’s property, casualty, general liability and/or
other insurance premiums attributable to the Merchandise, which are not
reflected in 4.1(l), and the incremental cost of Agent’s insurance necessary to
fulfill Agent’s obligations as set forth in Section 12 herein;

 
(j)  
costs of transfers of Merchandise initiated by Agent between the Stores during
the Sale Term, including freight and delivery costs;

 
(k)  
Retention Bonuses as described in Section 10.4 below;

 
(l)  
actual Occupancy Expenses for the Stores on a per location and per diem basis in
an amount equal to the per Store per diem amount set forth on Exhibit
4.1 hereto;

 
(m)  
Agent’s actual cost of capital, reasonable attorney’s fees, letter of credit
fees, insurance costs and other transaction costs;

 
(n)  
additional Supplies;

 
(o)  
the actual cost of delivering Merchandise to customers minus any reimbursement
from customers, which reimbursement shall not constitute Proceeds hereunder;

 
(p)  
the actual cost of installing Merchandise for customers minus any reimbursement
from customers, which reimbursement shall not constitute Proceeds hereunder;

 
(q)  
Central Services Expenses of $10,000 per week during the Sale Term;

 
(r)  
postage, courier and overnight mail charges to and from or among the Closing
Locations and central office to the extent relating to the Sale;

 
 
(t)  
housekeeping, cleaning services and snow and trash removal; and

 
There will be no double payment of Expenses to the extent Expenses appear or are
contained in more than one Expense category.  Notwithstanding anything herein to
the contrary, to the extent that an Expense listed in Section 4.1 is also
included on Exhibit 4.1, then Exhibit 4.1 shall control and such Expense shall
not be double counted.
 
As used herein, the following terms have the following respective meanings:
 
“Central Service Expenses” means costs and expenses for Merchant’s central
administrative services necessary for the Sale, including, but not limited to,
MIS services, payroll processing, cash reconciliation, inventory processing and
handling, and data processing and reporting.
 
“Excluded Benefits” means, with respect to each Retained Employee, (i) the
following benefits arising or accruing prior to the Sale Commencement Date: (v)
vacation days or vacation pay, (w) sick days or sick leave or any other form of
paid time off, (x) maternity leave or other leaves of absence, termination or
severance pay, and (y) ERISA coverage and similar contributions and/or (ii) any
benefits in excess of the Benefits Cap, including any payments due under the
Worker Adjustment Retraining Notification Act (“WARN Act”).
 
 “Occupancy Expenses” means actual base rent, percentage rent, HVAC, utilities,
CAM, storage costs, real estate and use taxes, merchant’s association dues and
expenses, personal property leases (including, without limitation, point of sale
equipment), cash register maintenance, building maintenance, rental for
furniture, fixtures and other equipment, and building insurance relating to the
Closing Locations limited on a per diem, per Closing Location basis and limited
to those amounts and categories as described on Exhibit 4.1 attached hereto.
 
“Expenses” shall not include: (i) Excluded Benefits; (ii) expenses associated
with any of Merchant’s distribution centers; (iii) any Occupancy Expenses in
excess of the amounts set forth on  Exhibit 4.1; (iv) costs of transferring
Merchandise from Merchant’s distribution centers to the Stores, and (v) any
other costs, expenses, or liabilities arising during the Sale Term in connection
with the Sale, other than the Expenses listed above, all of which shall be paid
by Merchant promptly when due during the Sale Term.
 
4.2 Payment of Expenses.  All Expenses incurred during each week of the Sale
(i.e., Sunday through Saturday) shall be paid by Agent to or on behalf of
Merchant immediately following the weekly Sale reconciliation by Merchant and
Agent pursuant to Sections 3.3 and 3.5, based upon invoices and other
documentation reasonably satisfactory to Agent.
 
4.3 The Agent shall be unconditionally responsible for the payment of all
Expenses whether or not there are sufficient Proceeds collected to pay such
Expenses after the payment of the Guaranteed Amount.
 
Section 5. Merchandise.
 
5.1 Merchandise Subject to this Agreement.
 
(a) For purposes of this Agreement, “Merchandise” shall mean: all finished goods
inventory that is owned by Merchant and located at the Closing Locations as of
the Sale Commencement Date, including, Display Merchandise, and Defective
Merchandise, and all On Order Merchandise.  For the avoidance of doubt,
Merchandise shall include all Panasonic consignment goods on display in a
Closing Location.
 
(b) Notwithstanding the foregoing, “Merchandise” shall not include: (1) goods
which belong to sublessees, licensees or concessionaires of Merchant; (2)
furnishings, trade fixtures, equipment and improvements to real property that
are located in the Closing Locations (collectively, “FF&E”); (3) Return to
Vendor (RTV)/to be serviced or repaired merchandise; (4) merchandise subject to
Manufacturer’s recall; (5) Bose branded merchandise; (6) Reserve & Layaway
Inventory; (7) Department #111 Direct TV Receivers, Department #118 Seating and
Department 505 installation software; (8) gift cards and saving cards; (9)
Excluded Defective Merchandise; (10) other goods held by Merchant on memo, on
consignment (other than Panasonic consignment goods on display in a Closing
Location but including closed-box Panasonic consignment goods), or as bailee;
and (11) Product Return Center merchandise ((1) though (11), collectively,
“Excluded Goods”).  As used in this Agreement the following terms have the
respective meanings set forth below:
 
“Display Merchandise” means those items of inventory used in the ordinary course
of business as displays or floor models, including inventory that has been
removed from its original packaging for the purpose of putting such item on
display, but not customarily sold or saleable by the Merchant.
 
“Excluded Defective Merchandise” means any item of merchandise that is dented,
worn, shopworn, scratched, broken, faded mismatched, damaged, defective,
refurbished, incomplete, out of box, mismatched, scratched, discolored,
returned, missing power cords or other included components, repaired or
suffering from other damages or merchandise affected by other similar defects
rendering it otherwise not reasonably suitable or reasonably saleable for its
intended purpose.
 
“Defective Merchandise” means any item of merchandise that is dented, worn,
scratched, broken, faded, mismatched, or merchandise affected by other similar
defects rendering it not first quality, but which is reasonably saleable by
Agent for its intended purpose during the Sale Term.  Defective Merchandise does
not include Display Merchandise.
 
“On Order Merchandise” means goods to be received at the Closing Locations in
the ordinary course from Merchant’s vendors on or after the Sale Commencement
Date, not to exceed $75 million at Cost Value, which goods shall be delivered to
the Stores by Merchant at Merchant’s cost but at Agent’s direction no later
February 6, 2009.
 
“Distribution Center Merchandise” means those items of inventory currently
located at Merchant’s Distribution Centers.  Such goods shall be delivered by
Merchant at Merchant’s cost but at Agent’s direction to the Stores no later than
fourteen days after Agent provides written notice to Merchant of Agent’s desired
allocation of such Distribution Center Merchandise (the “Distribution Center
Merchandise Receipt Deadline”).    


5.2 Sale of Excluded Goods.
 
(a)           Merchant shall retain all responsibility for Excluded Goods.  If
the Merchant elects, Agent shall accept all or a portion of Excluded Goods, as
directed by Merchant, for sale as “Merchant Consignment Goods” at prices
established by the Agent, except in the case of prices for Reserve & Layaway
Inventory, which shall be established by Merchant.  Agent shall retain 20% of
the receipts for all sales of Merchant Consignment Goods, and the Merchant shall
receive 80% of the receipts in respect of such sales; provided, however, that,
notwithstanding anything to the contrary herein, Merchant shall receive 80% of
the receipts for all sales of closed-box Panasonic consignment goods.  Agent
shall receive its share of the receipts of sales of Merchant Consignment Goods
on a weekly basis, immediately following the weekly Sale reconciliation by
Merchant and Agent pursuant to Section 3.5.  Except as expressly provided in
this Section 5.2, the Agent shall have no cost, expense or responsibility in
connection with any goods not included in Merchandise.
 
(b)           Notwithstanding anything to the contrary herein, Agent shall (i)
process all Reserve Inventory without compensation and (ii) process all Layaway
Inventory with Merchant retaining 90% of the proceeds from the sale of each item
of Layaway Inventory and Agent retaining 10% of such proceeds.  By no later than
January 20, 2009, Merchant agrees to notify all Reserve & Layaway Inventory
customers that they must take delivery of all Reserve & Layaway Inventory by no
later than January 31, 2009.
 
5.3 Valuation.
 
(a)           For purposes of this Agreement, except as modified below in
Section 5.3(b), “Cost Value” shall mean, with respect to each item of
Merchandise, the standard cost (determined by applicable merchant accounting
unit for such item of Merchandise as reflected in Merchant’s master cost files
titled (x) “CC – CE Detail All Locations (Includes OH Breakdown)” and (y) “CC-2A
Entertainment Detail All Locations”) (together, the "Cost File”).  Cost is
determined by the average cost method and includes the cost of freight from the
vendor to the Merchant’s distribution centers, or in the case of direct
shipments, the cost of freight from the vendor to the Merchant’s stores.  In the
case of import Merchandise, cost includes duties, brokerage fees, drayage, and
other associated costs that result in a net landed cost.  Also included in the
cost of inventory are certain discounts and vendor allowances that are not a
reimbursement of specific, incremental and identifiable costs to promote
vendors’ products.  With respect to some, and in certain instances all, items of
Merchandise, cost, as reflected in the Cost File, does not account for or
include certain volume discounts, advertising co-op allowances, or other
discounts, including, without limitation, cash discounts (each a "Discount");
provided. further, that the Cost Value associated with any such item of
Merchandise shall not be adjusted on account of any Discount(s).  The Cost Value
represents the stock ledger cost, which includes a 5% load to protect inventory
margin for internal reporting and is reversed on the general ledger.
 
(b)           For purposes of this Agreement, Retail Price shall mean, with
respect to each item of Merchandise, as of the Sale Commencement Date, the lower
of (i) the lowest ticketed, shelf marked, or rebate price, and (ii) the lowest
register or file price, except for minimum discretionary prices allowed to sales
persons.  The marked down Retail Price of open box or display Merchandise will
not be applied as the lowest Retail Price for other items of the identical
SKU.  If Merchant and Agent agree that any item is clearly mismarked, then such
mismarked price will not be utilized when determining Retail Price and the
actual price will prevail.  If the Retail Price of an item of Merchandise is
less than the Cost Value of such item of Merchandise as determined under section
5.3(a) and (b), the Cost Value of all such items of Merchandise shall be such
Retail Price.
 
(c)           Other than Excluded Defective Merchandise, in lieu of any other
adjustments to the Cost Value of Merchandise under this Agreement (e.g.,
adjustments for Defective Merchandise, clearance merchandise, and/or sample
merchandise), the aggregate Cost Value of the Merchandise shall be adjusted
(i.e., reduced) by means of a single global downward adjustment equal to one
percent (1%) of the sum of the aggregate Cost Value of the Merchandise.
 
(d)           Items of On-Order Merchandise received at the Stores after
February 6, 2009 and Distribution Center Merchandise received at the Stores
after the Distribution Center Merchandise Receipt Deadline will be valued at the
applicable Cost Value (determined consistently with Section 5.3(a) and (b)
above) for each such item multiplied by the inverse of the prevailing discount
on similar items of Merchandise as of the date of receipt in the Stores.


Section 6. Sale Term.
 
6.1 Term.  The Sale shall commence at the Closing Locations on January 17, 2009
(the “Sale Commencement Date”).  Agent shall complete the Sale at the Closing
Locations, and shall vacate all of the Closing Location premises on or before
March 31, 2009 (the “Sale Termination Date”) unless the Sale and the Sale
Termination Date are extended by mutual agreement of Agent and Merchant
following a commensurate extension of the expiry date of the Agent Letter of
Credit, provided that Agent may terminate the Sale at any Closing Location upon
ten (10) days’ written notice to Merchant.  The period for the Sale Commencement
Date to the Sale Termination Date shall be referred to herein as the “Sale
Term.”
 
6.2 Vacating the Closing Locations.  On the Sale Termination Date, Agent shall
leave the Closing Locations in “broom clean” condition (ordinary wear and tear
excepted).  Agent shall vacate the Closing Locations on or before the Sale
Termination Date, as provided for herein, at which time Agent shall surrender
and deliver the Closing Location premises and Closing Location keys to
Merchant.  Agent’s obligations to pay all Expenses, including Occupancy
Expenses, for each Closing Location shall continue until the Sale Termination
Date for each such Closing Location.  All assets of Merchant used by Agent in
the conduct of the Sale (e.g. FF&E, supplies, etc.) shall be returned by Agent
to Merchant or left at the Closing Locations premises at the end of the Sale
Term to the extent the same have not been used in the conduct of the Sale or
have not been otherwise disposed of through no fault of Agent;
provided, however, Agent shall remove all unsold Merchandise at the end of the
Sale Term at each of the Closing Locations. Agent shall be responsible for all
Occupancy Expenses (irrespective of any per diem cap on Occupancy Expenses) for
a Closing Location for which Merchant is or becomes obligated resulting from
Agent’s failure to vacate such Closing Location in a timely manner.
 
Section 7. Sale Proceeds.
 
7.1 Proceeds.  For purposes of this Agreement, “Proceeds” shall mean the
aggregate of:  (a) the total amount (in U.S. dollars) of all sales of
Merchandise made under this Agreement, exclusive of Sales Taxes, and (b) any
proceeds of Merchant’s insurance for loss or damage to Merchandise or loss of
cash arising from events occurring during the Sale Term.
 
7.2 Deposit of Proceeds.  During the Sale Term, all Proceeds of the Sale
(including credit card Proceeds), shall be deposited on a daily basis into
Merchant’s existing accounts designated for the designated Closing Locations,
but also are segregated and designated solely for the deposit of Proceeds of the
Sale (including credit card Proceeds), and the disbursement of amounts payable
by Agent hereunder (the “Designated Merchant Accounts”).  The provisions of
sections 7.1 and 7.2 shall be subject to reasonable agreement with the Lender
Agent as to the segregation and operation of such accounts.
 
7.3 Credit Card Proceeds.  Agent shall have the right (but not the obligation)
to use Merchant’s credit card facilities (including Merchant’s credit card
terminals and processor(s), credit card processor coding, Merchant
identification number(s) and existing bank accounts) for credit card
Proceeds.  Merchant shall process credit card transactions on behalf of Agent,
applying customary practices and procedures.  Without limiting the foregoing,
Merchant shall cooperate with Agent to down-load data from all credit card
terminals each day during the Sale Term and to effect settlement with Merchant’s
credit card processor(s), and shall take such other actions necessary to process
credit card transactions on behalf of Agent under Merchant’s Merchant
identification number(s).  All credit card Proceeds will constitute the property
of Agent and shall be deposited into the Designated Merchant Accounts.  Merchant
shall not be responsible for and Agent shall pay as an Expense hereunder, all
credit card fees, charges, and chargebacks related to the Sale, whether received
during or after the Sale Term.
 
7.4 Petty Cash.  In addition to the Guaranteed Amount, Agent shall purchase all
cash in the Stores on and, subject to Agent’s count and verification (which
shall occur by no later than the first Weekly Reconciliation, shall reimburse
Merchant on a dollar for dollar basis therefor.
 
Section 8. Sale of Warranties and Installation Services
 
8.1 Subject to Merchant's approval, Agent shall be provided the right to sell
warranties during the Sale at full retail price.  The sale of warranties shall
not be included in the calculation of Proceeds; however, profits from the sale
of warranties shall be shared.  Merchant shall retain or Agent shall remit (if
deposited in Agent account) sufficient payment to cover cost of service and
related commissions after which payment will be shared 90% to Merchant and 10%
to Agent.
 
8.2 In all Closing Locations, Agent shall have the right to sell (i) home
theater installation services, and (ii) car mobile entertainment installation
services during the Sale Term ((i)-(ii) collectively, the “Permitted
Installation Services”).  The sale of all Permitted Installation Services shall
be at full Retail Price.  The sale of Permitted Installation Services shall not
be included in the calculation of Proceeds, however, profits from the sale of
Permitted Installation Services shall be shared.  All Permitted Installation
Services sales shall be discontinued no later than ten (10) days prior to the
closing date for such Closing Location and all work required to complete the
Permitted Installation Services shall be completed no later than five (5) days
prior to the closing date for such Closing Location.  Merchant shall retain or
Agent shall wire to Merchant (if deposited in Agent’s accounts) sufficient funds
to cover the cost of the Permitted Installation Services, after which all
remaining funds generated from the Permitted Installation Services shall be
shared 90% to Merchant and 10% to Agent.
 
Section 9. Conduct of the Sale.
 
9.1 Rights of Agent.  Agent shall be permitted and hereby is authorized to
conduct, advertise, post signs and otherwise promote the Sale consistent with
the Sale Guidelines. In addition to any other rights granted to Agent hereunder,
in conducting the Sale, Agent, in the exercise of its sole discretion, shall
have the right, limited only by the Sale Guidelines:
 
(a) to advertise, post signs, and otherwise promote, including the use of
banners, signwalkers, and a-frame signs, the Sale as a “going out of business”,
"store closing", "sale on everything", "everything must go", or similar themed
sale, all in accordance with the Sale Guidelines;
 
(b) to establish and implement advertising and promotion programs consistent
with the Sale themes set forth above;
 
(c) to establish Closing Location hours which are consistent with the terms of
applicable leases;
 
(d) to use without charge during the Sale Term all FF&E, advertising materials,
computer hardware and software, existing supplies located at the Closing
Locations, intangible assets (including Merchant’s name, logo and tax
identification numbers), Closing Location keys, case keys, security codes, and
safe and lock combinations required to gain access to and operate the Closing
Locations, and any other assets of Merchant located at the Closing Locations
(whether owned, leased, or licensed);
 
(e) to use, subject to Section 4.1(q), Merchant’s central office facilities,
central administrative services and personnel to process payroll, perform MIS
and provide other central office services necessary for the Sale; provided,
however, that in the event that Agent expressly requests Merchant to provide
services other than those normally provided to the Closing Locations and
relating to the sale, Agent shall be responsible for the actual incremental cost
of such services as an Expense of the Sale; and
 
(f) to transfer Merchandise between and among the Closing Locations, the costs
of which shall be paid by Agent as an Expense of the Sale.
 
9.2 Terms of Sales to Customers.
 
(a) Final/As is Sales.  All sales of Merchandise will be “final sales” and “as
is”, and all advertisements and sales receipts will reflect the same.  Agent
shall not warrant the Merchandise in any manner, but will, to the extent legally
permissible, pass on all manufacturers’ warranties and, to the extent purchased,
all warranties to customers.  All sales will be made only for cash and
nationally recognized bank credit cards.
 
(b) Gift Certificates and Rebates.  As directed by Merchant, Agent will accept
Merchant’s gift certificates, gift cards, and rebates issued by Merchant prior
to the Sale Commencement Date, provided that Agent shall be reimbursed by
Merchant in connection with the Weekly Sale Reconciliation contemplated under
Section 3.5 hereof on a dollar for dollar basis for any such gift certificates,
gift cards and rebates honored by Agent.  Notwithstanding anything herein to the
contrary, Agent shall not be permitted to sell any Merchant or third party gift
cards.
 
(c) Future Delivery Program.  Agent will honor (i) special order and other
inventory items for which the customer remitted payment in full to Merchant
prior to the Sale Commencement Date, but for which the customer has not taken
delivery or possession of such item ("Reserve Inventory") and (ii) inventory
items for which the customer has not remitted payment in full to Merchant prior
to the Sale Commencement Date and, as a result, has not taken delivery or
possession of such item ("Layaway Inventory", and together with Reserve
Inventory, "Reserve & Layaway Inventory").
 
9.3 Sales Taxes.  During the Sale Term, all sales, excise, gross receipts and
other taxes attributable to sales of Merchandise as indicated on Merchant’s
point of sale equipment (other than taxes on income) payable to any taxing
authority having jurisdiction (collectively, “Sales Taxes”) shall be added to
the sales price of Merchandise and collected by Agent, on Merchant’s behalf, and
deposited into Merchant’s existing accounts, trust accounts or other accounts,
as designated by Merchant; provided, further, that to the extent the Merchandise
is sold on a tax-exempt basis, e.g., sold on a wholesale basis, Agent shall
complete all applicable forms, including, without limitation, resale
certificates, and provide all completed forms to Merchant in connection with the
Final Reconciliation.  Provided that Agent has collected all Sales Taxes during
the Sale and remitted the proceeds thereof to Merchant, Merchant shall promptly
pay all Sales Taxes and file all applicable reports and documents required by
the applicable taxing authorities.  Merchant will be given access to the
computation of gross receipts for verification of all such Sales Tax
collections. If Agent fails to perform its responsibilities in accordance with
this Section 9.3, and provided Merchant complies with its obligations in
accordance with this Section 9.3, Agent shall indemnify and hold harmless
Merchant from and against any and all costs including, but not limited to,
reasonable attorneys’ fees, assessments, fines or penalties which Merchant
sustains or incurs as a result or consequence of the failure by Agent to collect
Sales Taxes and/or, to the extent Agent is required hereunder to prepare reports
and other documents, the failure by Agent to promptly deliver any and all
reports and other documents required to enable Merchant to file any requisite
returns with such taxing authorities.
 
9.4 Tax Consequences.  Without limiting the generality of Section 9.3 hereof, it
is hereby understood and agreed for all tax purposes that because Agent is
conducting the Sale solely as agent for the Merchant, all payments contemplated
by and among the parties to this Agreement (including the payment by the Agent
of the Guaranteed Amount) do not represent the sale of tangible personal
property and, accordingly, are not subject to the Sales Taxes.
 
9.5 Supplies.  Agent shall have the right to use all existing supplies (e.g.
boxes, bags, twine) located at the Closing Locations at no charge to Agent.  In
the event that additional supplies are required in any of the Closing Locations
during the Sale, Merchant agrees to promptly provide the same to
Agent.  Supplies have not been since December 1, 2008 and shall not be prior to
the Sale Commencement Date, transferred by Merchant to or from the Closing
Locations so as to alter the mix or quantity of supplies at the Closing
Locations from that existing on such date, other than in the ordinary course of
business.
 
9.6 Returns of Merchandise.  Agent is directed to accept all returns of
Merchandise sold prior to the Sale Commencement Date at all Closing Stores in
accordance with Merchant's return policies in effect on the Sale Commencement
Date for fourteen (14) days following the Sale Commencement Date.  Any returned
merchandise that is saleable as first-quality merchandise shall be included in
Merchandise and returned to the sales floor.  For purposes of the calculation of
the Guaranteed Amount the Merchandise shall be valued at the Cost Value
applicable to such item.  The aggregate Cost Value of the Merchandise shall be
increased by the Cost Value multiplied by the inverse of the prevailing discount
for that particular category at the time of the return of any returned
Merchandise included in Merchandise, and the Guaranteed Amount shall be adjusted
accordingly.  Any increases in payment on account of the Guaranteed Amount as a
result of returned Merchandise shall be paid by Agent pursuant to Section 3.3
hereof.  Notwithstanding anything to the contrary in applicable return policies,
Agent shall not accept returns of merchandise where the customer contemplates
repurchasing the same item so as to take advantage of the sale price being
offered by Agent.
 
9.7 Refunds.  If required by Merchant's return policies in effect on the Sale
Commencement Date, for fourteen (14) days following the Sale Commencement Date,
Agent shall reimburse customers for returned merchandise purchased prior to the
Sale Commencement Date and returned pursuant to Section 9.6 in the same tender
as such item was purchased (the "Refund").  Merchant shall promptly reimburse
Agent in cash for any Refunds Agent is required to issue to customers in respect
of any returned Merchandise as part of the Weekly Sale Reconciliation.  Any
returned merchandise not included in Merchandise shall be disposed of by Agent
in accordance with instructions received from Merchant or, in the absence of
such instructions, returned to Merchant at the end of the Sale Term.  Merchant
and Agent shall jointly track returns of merchandise for purposes of determining
any increase or decrease to the Guaranteed Amount, or any amounts owed by
Merchant to Agent as a result of Agent accepting such returns or issuing
Refunds.
 
9.8 Force Majeure.  If any casualty or act of God or act of terrorism prevents
or substantially inhibits the conduct of business in the ordinary course at any
Closing Location, then such Closing Location and the remaining Merchandise
located at such Closing Location shall be eliminated from the Sale and
considered to be deleted from this Agreement as of the date of such event, and
Agent and Merchant shall have no further rights or obligations hereunder with
respect thereto; provided, however, that (I) the proceeds of any insurance
attributable to such Merchandise or business interruption shall constitute
Proceeds hereunder, and (ii) the Guaranteed Amount shall be reduced to account
for any Merchandise eliminated from the Sale that is not the subject of
insurance proceeds.
 
Section 10. Employee Matters.
 
10.1 Merchant’s Employees.  Agent may use Merchant’s employees in the conduct of
the Sale to the extent Agent in its sole discretion deems expedient, and Agent
may select and schedule the number and type of Merchant’s employees required for
the Sale.  Agent shall identify any such employees to be used in connection with
the Sale (each such employee, a “Retained Employee”) prior to the Sale
Commencement Date.  Retained Employees shall at all times remain employees of
Merchant, and shall not be considered or deemed to be employees of
Agent.  Merchant and Agent agree that nothing contained in this Agreement and
none of Agent’s actions taken in respect of the Sale shall be deemed to
constitute an assumption by Agent of any of Merchant’s obligations relating to
any of Merchant’s employees including, without limitation, payroll, benefits,
Worker Adjustment Retraining Notification Act (“WARN Act”) claims and other
termination type claims and obligations, or any other amounts required to be
paid by statute or law; nor shall Agent become liable under any collective
bargaining or employment agreement or be deemed a joint or successor employer
with respect to such employees; provided, however, that nothing herein shall
affect Agent's obligations to pay the Expenses of the Sale  Merchant shall not,
without Agent’s prior written consent, raise the salary or wages or increase the
benefits for, or pay any bonuses or make any other extraordinary payments to,
any of its employees in anticipation of the Sale or prior to the Sale
Termination Date.  Merchant has not terminated and shall not during the Sale
Term terminate any employee benefits or benefit programs.
 
10.2 Termination of Employees.  Agent may in its discretion stop using any
Retained Employee at any time during the Sale.  In the event that Agent
determines to stop using any Retained Employee, Agent will notify Merchant at
least seven (7) days prior thereto, except for termination “for cause” (such as
dishonesty, fraud or breach of employee duties), in which event no prior notice
to Merchant shall be required, provided Agent shall notify Merchant as soon as
practicable after such event.  From and after [_], 2009, and until the Sale
Termination Date, Merchant shall not transfer or dismiss employees of the
Closing Locations except “for cause” without Agent’s prior consent.
 
10.3 Payroll Matters.  During the Sale Term, Merchant shall process and pay the
base payroll and all related payroll taxes, worker’s compensation and benefits
for all Retained Employees, and any additional hires (including temporary
hires), in accordance with its usual and customary procedures.  Agent’s own
employees, independent contractors and temporary employees retained by Agent
through third party agencies will not be deemed Retained Employees at any time
during the Sale.  Notwithstanding anything in this Agreement to the contrary, to
the extent the Proceeds are insufficient, Agent shall fund, in advance, all
payroll and related expenses for Retained Employees at least two (2) business
days prior to the date that such payments are due by the Merchant.
 
10.4 Employee Retention Bonuses.  Agent shall have the right to elect to pay, as
an Expense, retention bonuses (each a “Retention Bonus”) (which bonuses shall be
inclusive of payroll taxes but as to which no benefits shall be payable), up to
a maximum of 10% of base payroll, to certain non-“insider” (as defined in title
11, United States Code) Retained Employees who do not voluntarily leave
employment and are not terminated “for cause”.  Subject only to limitation of
10% of base payroll, the actual amount to be paid to each such Retained Employee
shall be in an amount to be determined by Agent, and shall be payable within
thirty (30) days after the Sale Termination Date, and shall be processed through
Merchant’s payroll system.  Agent shall provide Merchant with a copy of Agent’s
Retention Bonus plan within two (2) business days after the Sale Commencement
Date.  
 
Section 11. Conditions Precedent.  The willingness of Agent and Merchant to
enter into the transactions contemplated under this Agreement are directly
conditioned upon the satisfaction of the following conditions at the time or
during the time periods indicated, unless specifically waived in writing by the
applicable party:
 
(a) All representations and warranties of Merchant and Agent hereunder shall be
true and correct in all material respects and no Event of Default (as defined
herein) shall have occurred at and as of the date hereof and as of the Sale
Commencement Date.
 
(b) Merchant shall have provided Agent reasonable access to all pricing and cost
files, and all other documents relative to the price, mix and quantities of
inventory located at the Closing Locations.
 
(c) Merchant shall have obtained the Approval Order on or before January 16,
2009, and the Approval Order shall not have been stayed nor shall an application
for a stay of the Approval Order be pending.
 
Section 12. Representations and Warranties.
 
12.1 Merchant’s Representations, Warranties Covenant, and Agreements.  Merchant
hereby represents, warrants, covenants, and agrees in favor of Agent as follows:
 
(a) Merchant: (i) is a entity duly organized, validly existing and in good
standing under the laws of the state of its organization stated above; (ii) has
all requisite power and authority to own, lease and operate its assets and
properties and to carry on its business as presently conducted; and (iii) is and
during the Sale Term will continue to be duly authorized to do business and in
good standing in each jurisdiction where the nature of its business or
properties requires such qualification, including the jurisdiction in which the
Closing Locations are located.
 
(b) Subject to Bankruptcy Court approval, Merchant has the right, power and
authority to execute and deliver this Agreement and each other document and
agreement contemplated hereby (collectively, together with this Agreement, the
“Agency Documents”) and to perform fully its obligations thereunder.  Merchant
has taken all necessary actions required to authorize the execution, delivery
and performance of the Agency Documents, and no further consent or approval is
required for Merchant to enter into and deliver the Agency Documents, to perform
its obligations thereunder, and to consummate the Sale.  Each of the Agency
Documents has been duly executed and delivered by Merchant and constitutes the
legal, valid and binding obligation of Merchant enforceable in accordance with
its terms.  No court order or decree of any federal, state or local governmental
authority or regulatory body is in effect that would prevent or impair, or is
required for Merchant’s consummation of, the transactions contemplated by this
Agreement, and no consent of any third party which has not been obtained is
required therefor.  No contract or other agreement to which Merchant is a party
or by which Merchant is otherwise bound will prevent or impair the Agent
conducting the Sale or any other transactions contemplated by this Agreement,
except to the extent the Agent conducts the Sale contrary to the provisions of
any governing Closing Location lease.
 
(c) Merchant owns and will own at all times during the Sale Term, good and
marketable title to all of the Merchandise (other than consigned Merchandise).
 
(d) Merchant has and will maintain its pricing files and the Cost File in the
ordinary course of business, and prices charged to the public for goods (whether
in-Closing Location, by advertisement or otherwise) are the same in all material
respects as set forth in such pricing files for the periods indicated
therein.  All pricing files and records requested by Agent relative to the
Merchandise have been and will continue to be made available to Agent.  All
pricing files and records are and shall continue to be true and accurate in all
material respects as to the actual Cost Value of the Merchandise.  Merchant’s
price files reflect hard markdowns taken by Merchant on items of Merchandise but
do not reflect point-of-sale or other temporary promotional activity.
 
(e) Merchant shall ticket or mark all items of inventory received at the Closing
Locations prior to and after the Sale Commencement Date in a manner consistent
with similar inventory located at the Closing Locations and in accordance with
Merchant’s historic practices and policies relative to pricing and marking
inventory.  Merchant has taken hard markdowns consistent with the margins
represented in the due diligence materials provided by Merchant to Agent.
 
(f) Merchant covenants to continue to operate the Closing Locations in the
ordinary course of business until the Sale Commencement Date, in that (i)
Merchant shall continue selling inventory during such period at customary
prices, (ii) Merchant shall not promote or advertise any sales or in-store
promotions (including POS promotions) to the public except for Merchant’s
historic and customary promotions for all of its locations, (iii) Merchant shall
not return inventory to vendors and, shall not transfer Merchandise or Supplies
between or among Closing Locations, except for receipt of goods in the ordinary
course of business from Merchant’s vendor’s; provided, however, Merchant does
not represent that the replenishment of merchandise in the Closing Locations
through the Sale Commencement Date will be at the same levels as with historical
practices; (iv) Merchant shall not make any management personnel moves or
changes at the Closing Locations without Agent’s prior consent (which consent
will not be unreasonably withheld), (v) Merchant shall continue to handle Return
to Vendor, to be repaired and damaged merchandise in the ordinary course, (vi)
Merchant will continue to replenish inventory in the ordinary course of
Merchant’s business through the Sale Commencement Date, and (vi) Merchant will
not transfer from its designated locations in its distribution centers any
Defective Merchandise, RTV merchandise, or to be repaired or serviced
merchandise.  Except as previously disclosed to Agent or provided for herein,
Merchant has not and shall not purchase or transfer to or from the Closing
Locations any inventory outside the ordinary course in anticipation of the Sale
and shall not transfer to any of the Closing Locations any inventory that was
part of the prior liquidation sale held at approximately 155 stores.
 
(g) No action, arbitration, suit, notice, or legal, administrative or other
proceeding before any court or governmental body has been instituted by or
against Merchant, or has been settled or resolved, or to Merchant’s knowledge,
is threatened against or affects Merchant, relative to Merchant’s business or
properties and that questions the validity of this Agreement or that, if
adversely determined, would adversely affect the conduct of the Sale.
 
(h) To the best of Merchant’s knowledge, all Merchandise is in compliance with
all applicable federal, state, or local product safety laws, rules and
standards.  Merchant shall provide Agent with its historic policies and
practices regarding product recalls prior to the Sale Commencement Date.
 
(i) No event of default or event which with the giving of notice, the passage of
time, or both has occurred on the part of Merchant under any Closing Location
lease, reciprocal easement agreement or similar agreement relating to the
occupancy of the Closing Locations (other than as a result of the filing of
Merchant’s bankruptcy petition).  Throughout the Sale Term, Agent shall have the
right to the uninterrupted use and occupancy of, and peaceful and quiet
possession of the Closing Locations, the assets currently located at the Closing
Locations, and the services provided at the Closing Locations.  Merchant shall
throughout the Sale Term maintain in good working order, condition and repair,
at its sole expense (except to the extent such amounts are included in Occupancy
Expenses), all cash registers, heating systems, air conditioning systems,
elevators, escalators, Closing Location alarm systems, and all other mechanical
devices used in the ordinary course of operation of the Closing Locations.
 
(j) Merchant has paid and will continue to pay throughout the Sale Term, (i) all
self-insured or Merchant funded employee benefit programs for employees,
including health and medical benefits and insurance and all proper claims made
or to be made in accordance with such programs, (ii) all casualty, liability,
workers’ compensation and other insurance premiums, (iii) all utilities provided
to the Closing Locations, and (iv) all applicable taxes.
 
(k) Merchant has not and shall not throughout the Sale Term take any actions the
result of which is to increase the cost of operating the Sale, including,
without limitation, increasing salaries or other amounts payable to employees.
 
(l) The Guaranteed Percentage has been fixed based upon the aggregate Cost Value
of the Merchandise (not including any On-Order Merchandise) not being less than
$1.150 billion (the “Merchandise Threshold”) and no more than $1.300 billion
(the “Merchandise Ceiling”).  To the extent that the aggregate Cost Value of the
Merchandise (not including any On-Order Merchandise) included in the Sale is
less than the Merchandise Threshold, or more than the Merchandise Ceiling, the
Guaranty Percentage shall be adjusted in accordance with Exhibit 12.1(1) annexed
hereto.
 
(m) As of the Sale Commencement Date, the aggregate Cost Value of the
Merchandise divided by the aggregate Retail Price of the Merchandise (the “Cost
Factor”) shall be no greater than 64.9%.  In the event the Cost Factor is
greater than ­­­64.9%, the Cost Value shall be adjusted as set forth on Exhibit
12.1(m) hereto.
 
(n) Merchant shall transfer the Distribution Center Merchandise at Merchant’s
cost and expense to the Stores as directed by Agent.
 
12.2 Agent’s Representations and Warranties.  Agent hereby represents, warrants
and covenants in favor of Merchant as follows:
 
(a) Each member of Agent: (i) is validly existing and in good standing under the
laws of the state of its organization; (ii) has all requisite power and
authority to consummate the transactions contemplated hereby; and (iii) is and
during the Sale Term will continue to be, duly authorized and qualified to do
business and in good standing in each jurisdiction where the nature of its
business or properties requires such qualification.
 
(b) Agent has the right, power and authority to execute and deliver each of the
Agency Documents to which it is a party and to perform fully its obligations
thereunder.  Agent has taken all necessary actions required to authorize the
execution, delivery, and performance of the Agency Documents, and no further
consent or approval is required on the part of Agent for Agent to enter into and
deliver the Agency Documents and to perform its obligations thereunder.  Each of
the Agency Documents has been duly executed and delivered by Agent and
constitutes the legal, valid and binding obligation of Agent enforceable in
accordance with its terms.  No court order or decree of any federal, state or
local governmental authority or regulatory body is in effect that would prevent
or impair or is required for Agent’s consummation of the transactions
contemplated by this Agreement, and no consent of any third party which has not
been obtained is required therefor.  No contract or other agreement to which
Agent is a party or by which Agent is otherwise bound will prevent or impair the
consummation of the transactions contemplated by this Agreement.
 
(c) No action, arbitration, suit, notice, or legal administrative or other
proceeding before any court or governmental body has been instituted by or
against Agent, or has been settled or resolved, or to Agent’s knowledge, has
been threatened against or affects Agent, which questions the validity of this
Agreement or any action taken or to be taken by Agent in connection with this
Agreement, or which if adversely determined, would have a material adverse
effect upon Agent’s ability to perform its obligations under this Agreement.
 
(d)            Agent will facilitate for Merchant the delivery of customer owned
merchandise while the delivery hubs and distribution centers are still open at
Merchant’s cost and expense.
 
Section 13. Insurance.
 
13.1 Merchant’s Liability Insurance.  Merchant shall continue at its cost and
expense (subject to payment of the Expenses by Agent) until the Sale Termination
Date, in such amounts as it currently has in effect, all of its liability
insurance policies including, but not limited to, products liability,
comprehensive public liability, auto liability and umbrella liability insurance,
covering injuries to persons and property in, or in connection with Merchant’s
operation of the Closing Locations, and shall cause Agent to be named an
additional named insured with respect to all such policies.  Prior to the Sale
Commencement Date, Merchant shall deliver to Agent certificates evidencing such
insurance setting forth the duration thereof and naming Agent as an additional
named insured, in form reasonably satisfactory to Agent.  All such policies
shall require at least thirty (30) days’ prior notice to Agent of cancellation,
non-renewal or material change.  In the event of a claim under any such
policies, Merchant shall be responsible for the payment of all deductibles,
retention’s or self-insured amounts thereunder, unless it is determined that
liability arose by reason of the wrongful acts or omissions or negligence of
Agent, or Agent’s employees, independent contractors or agents (other than
Merchant’s employees).
 
13.2 Merchant’s Casualty Insurance.  Merchant will provide throughout the Sale
Term at its expense (subject to payment of the Expenses by Agent) fire, flood,
theft and extended coverage casualty insurance consistent with Merchant's
customary practices prior to the Sale Commencement Date.  In the event of a loss
to the Merchandise on or after the Sale Commencement Date, the proceeds of such
insurance attributable to the Merchandise plus any self insurance amounts and
the amount of any deductible (which amounts shall be paid by Merchant), shall
constitute Proceeds hereunder and shall be paid to Agent.  Prior to the Sale
Commencement Date, Merchant shall deliver to Agent certificates evidencing such
insurance setting forth the duration thereof, in form and substance reasonably
satisfactory to Agent.  All such policies shall require at least thirty (30)
days prior notice to Agent of cancellation, non-renewal or material
change.  Merchant shall not make any change in the amount of any deductibles or
self-insurance amounts prior to the Sale Termination Date without Agent’s prior
written consent.
 
13.3 Worker’s Compensation Insurance.  Merchant shall at all times during the
Sale Term, at its cost (but subject to payment of the Expenses by Agent),
maintain in full force and effect worker’s compensation insurance (including
employer liability insurance) covering all Retained Employees in compliance with
all statutory requirements.  Prior to the Sale Commencement Date, Merchant shall
deliver to Agent a certificate of its insurance broker or carrier evidencing
such insurance.
 
13.4 Agent’s Insurance.  Agent shall maintain, at Agent's cost and expense
throughout the Sale Term, in such amounts as it currently has in effect,
comprehensive public liability and automobile liability insurance policies
covering injuries to persons and property in or in connection with Agent’s
agency at the Closing Locations, and shall cause Merchant to be named an
additional insured with respect to such policies. Prior to the Sale Commencement
Date, Agent shall deliver to Merchant certificates evidencing such insurance
policies, setting forth the duration thereof and naming Merchant as an
additional insured, in form and substance reasonable satisfactory to
Merchant.  In the event of a claim under such policies, Agent shall be
responsible for the payment of all deductibles, retentions or self-insured
amounts thereunder, to the extent said claim arises from or relates to the
alleged acts or omissions of Agent or Agent’s employees, agents or independent
contractors).
 
13.5 Risk of Loss.  Without limiting any other provision of this Agreement,
Merchant acknowledges that Agent is conducting the Sale on behalf of Merchant
solely in the capacity of an agent, and that in such capacity (i) Agent shall
not be deemed to be in possession or control of the Closing Locations or the
assets located therein or associated therewith, or of Merchant’s employees
located at the Closing Locations, and (ii) except as expressly provided in this
Agreement, Agent does not assume any of Merchant’s obligations or liabilities
with respect to any of the foregoing.  Merchant and Agent agree that Merchant
shall bear all responsibility for liability claims of customers, employees and
other persons arising from events occurring at the Closing Locations during and
after the Sale Term, except to the extent any such claim arises directly from
the acts or omissions of Agent, or its supervisors or employees located at the
Closing Locations (an “Agent Claim”).  In the event of any such liability claim
other than an Agent Claim, Merchant shall administer such claim and shall
present such claim to Merchant’s liability insurance carrier in accordance with
Merchant’s historic policies and procedures, and shall provide a copy of the
initial documentation relating to such claim to Agent.  To the extent that
Merchant and Agent agree that a claim constitutes an Agent Claim, Agent shall
administer such claim and shall present such claim to its liability insurance
carrier, and shall provide a copy of the initial documentation relating to such
claim to Merchant.  In the event that Merchant and Agent cannot agree whether a
claim constitutes an Agent Claim, each party shall present the claim to its own
liability insurance carrier, and a copy of the initial claim documentation shall
be delivered to the other party.
 
Section 14. Indemnification.
 
14.1 Merchant Indemnification.  Merchant shall indemnify and hold Agent and its
officers, directors, employees, agents and independent contractors
(collectively, “Agent Indemnified Parties”) harmless from and against all
claims, demands, penalties, losses, liability or damage, including, without
limitation, reasonable attorneys’ fees and expenses, directly or indirectly
asserted against, resulting from, or related to:
 
(a) Merchant’s material breach of or failure to comply with any of its
agreements, covenants, representations or warranties contained in any Agency
Document;
 
(b) any failure of Merchant to pay to its employees any wages, salaries or
benefits due to such employees during the Sale Term;
 
(c) subject to Agent’s compliance with its obligations under Section 9.4 hereof,
any failure by Merchant to pay any Sales Taxes to the proper taxing authorities
or to properly file with any taxing authorities any reports or documents
required by applicable law to be filed in respect thereof;
 
(d) any consumer warranty or products liability claims relating to Merchandise;
 
(e) any liability or other claims asserted by customers, any of Merchant’s
employees, or any other person against any Agent Indemnified Party (including,
without limitation, claims by employees arising under collective bargaining
agreements, worker’s compensation or under the WARN Act), except for Agent
Claims; and
 
(f) the negligence or willful misconduct of Merchant or any of its officers,
directors, employees, agents or representatives.
 
14.2 Agent Indemnification.  Agent shall indemnify and hold Merchant and its
officers, directors, employees, agents and representatives harmless from and
against all claims, demands, penalties, losses, liability or damage, including,
without limitation, reasonable attorneys’ fees and expenses, directly or
indirectly asserted against, resulting from, or related to:
 
(a) Agent’s material breach of or failure to comply with any of its agreements,
covenants, representations or warranties contained in any Agency Document;
 
(b) any harassment or any other unlawful, tortious or otherwise actionable
treatment of any employees or agents of Merchant by Agent or any of its
representatives;
 
(c) any claims by any party engaged by Agent as an employee or independent
contractor arising out of such employment;
 
(d) any Agent Claims;
 
(e) any breach of or default under any and all applicable Closing Location
leases arising or resulting from or related Agent's conduct of the Sale which is
not in accordance with this Agreement or the Sale Guidelines at any and all
Closing Locations; and
 
(f) the negligence or willful misconduct of Agent or any of its officer,
directors, employees, agents or representatives.
 
Section 15. Defaults.  The following shall constitute “Events of Default”
hereunder:
 
(a) Merchant’s or Agent’s failure to perform any of their respective material
obligations hereunder, which failure shall continue uncured seven (7) days after
receipt of written notice thereof to the defaulting party; or
 
(b) Any representation or warranty made by Merchant or Agent proves untrue in
any material respect as of the date made and throughout the Sale Term; or
 
(c) The Sale is terminated or materially interrupted or impaired at the Closing
Locations for any reason other than (i) an Event of Default by Agent, or (ii)
any other material breach or action by Agent not authorized hereunder.
 
In the event of an Event of Default, the non-defaulting party may, in its
discretion, elect to terminate this Agreement upon seven (7) business days’
written notice to the other party.
 
Section 16. Fixtures.  If a request to sell all or a portion of the owned FF&E
is made within three weeks of the Sale Commencement Date, Agent shall use its
best efforts to sell Merchant’s owned FF&E.  Agent shall be entitled to twenty
percent (20%) of the net proceeds from the sale of the FF&E; provided however,
Merchant may elect to receive, in lieu of net proceeds and Agent’s commission, a
lump sum payment, on a per Store basis, in an amount to be determined between
Merchant and Agent.  Agent shall have the right to abandon any unsold FF&E upon
termination of the Sale.
 
Section 17. Merchant’s Right to Monitor.  Merchant shall have the right to
monitor the Sale and activities attendant thereto and to be present in the
Stores during the hours when the Stores are open for business, provided that
Merchant’s presence does not unreasonably disrupt the conduct of the
Sale.  Merchant shall also have a right of access to the Stores at any time in
the event of an emergency situation, and shall promptly notify Agent of such
emergency.
 
Section 18. Reporting. If requested, Agent shall furnish Merchant with reports
no more regularly than weekly.  Such reports shall reflect the progress of the
Sale, including, without limitation, the Proceeds received to date, and such
other information regarding the Sale as Merchant reasonably requests.  Agent
shall maintain and provide to Merchant sales records to permit calculation of
and compliance with any percentage rent obligations under Closing Location
leases.
 
Section 19. Miscellaneous.
 
19.1 Notices.  All notices and communications provided for pursuant to this
Agreement shall be in writing, and sent by hand, by facsimile, or a recognized
overnight delivery service, as follows:
 
 
 

 
If to Agent:    
Mark P. Naughton   Great American Group, LLC   Nine Parkway North, Suite 300  
Deerfield, IL 60015   Phone:  (847) 444-1400   Fax:  (847) 444-1401    

 

 
If to Merchant: 
Circuit City Stores, Inc.
  9950 Mayland Drive   Richmond, Virginia 23233   Attn:  Reggie Hedgebeth  
Deborah Miller
  Phone:  (804) 486-4000   Fax:  (804) 486-4877


 
 
With copies to:
Skadden, Arps, Slate, Meagher & Flom LLP

 
One Rodney Square

 
P.O. Box 636

 
Wilmington, DE 19899

 
Attn.:  Gregg M. Galardi

 
Ian S. Fredericks

 
Phone:  (302) 651-3000

 
Fax:  (302) 651-3001

 
19.2 Governing Law.  This Agreement shall be governed and construed in
accordance with the laws of the State of Virginia without regard to conflicts of
laws principles thereof.
 
19.3 Entire Agreement.  This Agreement contains the entire agreement between the
parties hereto with respect to the transactions contemplated hereby and
supersedes and cancels all prior agreements, including, but not limited to, all
proposals, letters of intent or representations, written or oral, with respect
thereto.
 
19.4 Amendments.  This Agreement may not be modified except in a written
instrument executed by each of the parties hereto along with the written consent
of the Lender Agent, which consent shall not be unreasonably withheld or
delayed.
 
19.5 No Waiver.  No consent or waiver by any party, express or implied, to or of
any breach or default by the other in the performance of its obligations
hereunder shall be deemed or construed to be a consent or waiver to or of any
other breach or default in the performance by such other party of the same or
any other obligation of such party.  Failure on the part of any party to
complain of any act or failure to act by the other party or to declare the other
party in default, irrespective of how long such failure continues, shall not
constitute a waiver by such party of its rights hereunder.
 
19.6 Successors and Assigns.  This Agreement shall inure to the benefit of and
be binding upon Agent and Merchant, and their respective successors and
assigns.  The parties hereto acknowledge that Lender Agent is a third party
beneficiary of the Agreement.
 
19.7 Execution in Counterparts.  This Agreement may be executed in two (2) or
more counterparts, each of which shall be deemed an original and all of which
together shall constitute but one agreement.  This Agreement may be executed by
facsimile, and such facsimile signature shall be treated as an original
signature hereunder.
 
19.8 Section Headings.  The headings of sections of this Agreement are inserted
for convenience only and shall not be considered for the purpose of determining
the meaning or legal effect of any provisions hereof.
 
19.9 Survival.  All representations, warranties, covenants and agreements made
by the parties hereto shall be continuing, shall be considered to have been
relied upon by the parties and shall survive the execution, delivery and
performance of this Agreement.
 
19.10 Security Interest.  Without limiting the Agent’s offset rights hereunder,
in consideration of Agent's obligations hereunder, the Approval Order shall
grant to Agent, effective as of the Payment Date, a valid and perfected security
interest in and lien upon the Merchandise and the Proceeds, owned FF&E (if
Merchant makes a request under section 16), proceeds from the sale of owned
FF&E, and proceeds from the sale of Merchant Consignment Goods to secure all
obligations of Merchant to Agent hereunder, junior only to (a) the Lender
Agent's lien until the Guaranteed Amount and the Expenses are paid in full, and
(b) any amount owed by Agent to Merchant for the Recovery Amount, which security
interest shall be perfected without the necessity of filing financing statements
to perfect the security interests.  Merchant shall execute all such documents
and take all such other actions as are reasonably required to perfect and
maintain such security interest as a valid and perfected security interest.
 
19.11 Bidding Procedures/Bankruptcy Matters.  In consideration of Agent
conducting its due diligence and entering into this Agreement, which serves as a
base by which other offers may be measured and is subject to higher and better
offers by way of a bidding process, Merchant agrees to pay Agent from the
proceeds of the offer received from the successful bidder (to the extent that
Agent is not the successful bidder) a break-up fee in the amount of $7,500,000
(the “Break-Up Fee”).  The Break-Up Fee shall be paid within five (5) business
days of (x) the commencement of the Sale by a successful bidder or (y) the
consummation of any other alternative transaction to the Sale contemplated
herein.
 
19.12 Agent. All references to "Agent" hereunder shall mean Great American Group
WF, LLC, Hudson Capital Partners, LLC, SB Capital Group, LLC, and Tiger Capital
Group, LLC jointly and severally.
 
19.13 If Merchant and Agent agree, Agent shall be permitted to utilize
Merchant’s internet operations according to mutually agreeable terms.
 
IN WITNESS WHEREOF, Agent and Merchant hereby execute this Agreement by their
duly authorized representatives as of the day and year first written above.
 
 
Great American Group WF, LLC, Hudson Capital Partners, LLC, SB Capital Group,
LLC, and Tiger Capital
Group, LLC




___________________________________
                                                     By:     
_____________________________
                                                     Name: _____________________________
                                                     Its:      
_____________________________




CIRCUIT CITY STORES, INC.

 
___________________________________
By:  _______________________________
Its:  _______________________________




CIRCUIT CITY STORES WEST COAST, INC.
 
___________________________________
By:  _______________________________
Its:  _______________________________
 
 
 
EXHIBITS


 
[The following exhibits to the Agency Agreement have been omitted:
 
Exhibit 1 – 567 Store List
 
Exhibit 2 – Circuit City Sale Guidelines
 
Exhibit 3.1(c) – Merchandise Threshold Schedule
 
Exhibit 4.1 – Per Diem Occupancy Schedule
 
Exhibit 12.1(l) – Merchandise Ceiling and Merchandise Threshold
 
Exhibit 12.1(m) – Cost Factor
 
Exhibit 12.1(n) – Store Entertainment Threshold
 
The Company will furnish supplementally any of the above exhibits to the
Securities and Exchange Commission upon request.]